                     Case 19-30495 Document 118 Filed in TXSB on 03/04/19 Page 1 of 3



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                              §
            In re:                                                            §    Chapter 11
                                                                              §
            BURKHALTER RIGGING, INC., et al.,1                                §    Case No. 19-30495 (MI)
                                                                              §
                                      Debtors.                                §    (Joint Administration Requested)
                                                                              §    Re: Docket Nos. 9 and 53

                                                       NOTICE OF FILING

                PLEASE TAKE NOTICE that on February 2, 2019, the above-captioned debtors and
        debtors-in-possession (collectively, the “Debtors”) filed Debtors’ Emergency Motion For Entry of
        Interim and Final Orders (I) Approving the Debtors’ Proposed Adequate Assurance of Payment
        For Future Utility Services, (II) Prohibiting Utility Companies From Altering, Refusing, Or
        Discontinuing Services, And (III) Approving The Debtors’ Proposed Procedures For Resolving
        Additional Assurance Requests [Docket No. 9] (the “Utility Motion”), which included a proposed
        final order annexed thereto (the “Final Order”).

                PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court for the Southern
        District of Texas entered an interim order on the Utility Motion on February 6, 2019.

                PLEASE TAKE FURTHER NOTICE that the Debtors have received comments on the
        Final Order from the United States Trustee (the “UST”) for the Southern District of Texas and the
        Official Unsecured Creditors Committee (the “Committee”).

               PLEASE TAKE FURTHER NOTICE that annexed hereto as Exhibit A is the amended
        Final Order to the Utility Motion that the Debtors propose incorporating accepted comments from
        the UST and the Committee. Attached as Exhibit B is a blackline of the revisions to the Final
        Order.

                PLEASE TAKE FURTHER NOTICE that a copy of the Final Order, as well as copies
        of all documents filed in these chapter 11 cases are available free of charge by visiting
        http://cms-cr.cases-cr.stretto.com/burkhalterrigging/docket. You may also obtain copies of any
        pleadings by visiting the Court’s website at https://ecf.txsb.uscourts.gov in accordance with the
        procedures and fees set forth therein.




        1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
             Transport, Inc. (2096). The address for all of the Debtors is 2193 Highway 45 South, Columbus, MS 39701.


4814-7867-9689.1
     Case 19-30495 Document 118 Filed in TXSB on 03/04/19 Page 2 of 3




Dated: March 4, 2019               Respectfully Submitted,


                                   /s/ Marcus A. Helt
                                   Marcus A. Helt (TX 24052187)
                                   FOLEY GARDERE
                                   Foley Lardner LLP
                                   2021 McKinney Avenue
                                   Suite 1600
                                   Dallas, TX 75201
                                   Telephone: (214) 999-3000
                                   Facsimile: (214) 999-4667
                                   Email: mhelt@foley.com

                                   -and-

                                   Jack G. Haake (pro hac vice)
                                   FOLEY & LARDNER LLP
                                   Washington Harbour
                                   3000 K Street, N.W., Suite 600
                                   Washington, D.C. 20007-5109
                                   Telephone: (202) 295-4085
                                   Facsimile: (202) 672-5399
                                   Email: jhaake@foley.com

                                   Proposed Counsel for the Debtors and Debtors in
                                   Possession




                                    2
        Case 19-30495 Document 118 Filed in TXSB on 03/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I certify that on March 4, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                             /s/ Marcus A. Helt
                                             Marcus A. Helt




                                                3
